DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group I (claims 1-7 and 9) in the reply filed on 04/25/2021 is acknowledged.
 	Claims 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2021.  Examiner agreed that Group I should be directed to claims 1-7 and 9.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a compensator communicating with the inductor cap through a hollow channel” in claim 1.
 	(2) “a telemetry unit … transmitting the telemetry signals” in claims 5 and 7.

 	(4) “an upper part attached to the lower busing by means of threading connections” in claim 6 at line 3.
 	(5) “a lower part attached to the inductor cap by means of threading connections” in claim 6 at line 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a compensator” (claim 1 at line 20) is interpreted as “an elastic hollow vessel, made of oil-resistant rubber capable of withstanding action of organic solvents. It serves as a compensation container for the liquid filler flowing out of the inductor when heated up by the tip due to volumetric temperature expansion” (para.0043 of instant publication application).
(2) “a telemetry unit” (Claim 5 at lines 10-13 and Claim 7 at lines 19-22) is interpreted as “a microchip and a computer control program” (para.0059 of instant publication application).
(3) “ground operating means” (claim 5 at line 12 and Claim 7 at line 21) is interpreted as “the other microprocessor with Manchester II code” (para.0059 instant publication application).
(4) “means of threading connections” (claim 6 at line 3) is interpreted as “three screws” (para.0071 of instant publication application).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Quayle Action
This application is in condition for allowance except for the following formal matters: 
In the Specification: 
	The disclosure is objected to because of the following informalities:
 	(1) Para.0040 recites “The induction coil extension 43”. However, fig.10 does not show induction coil extension 43.  It should be changed to “The induction coil extension 44”. Please also correct the same issue in paragraphs. 0025, 0039, 0041. 
 	(2) Para.0041 recites “The brackets 44 … The brackets 44”. However, fig.10 shows induction coil extension 44. It should be changed to “the brackets 45”. Please also correct the same issue in paragraph.0025. 
Appropriate correction is required.

In the Claims: 
	Claims 8 and 10 are objected to because of the following informalities:  
 	(1) The amended claim filed on 04/25/2021 shows the claim limitations in claims 8 and 10 are deleted. However, claims 8 and 10 is labeled as (Withdrawn). It should be changed to (Canceled).
 	(2) Claim 2 recites “a suitable polymer material” at line 5 should be changed to “a polymer material”.
 	(3) Claim 4 recite “-” at lines 3, 5, 8 should be canceled.
 	(4) Claim 5 recites “-” at lines 3, 5, 7 and 10 should be canceled.
 	(5) Claim 6 recites “-” at lines 3-6 should be canceled.
 	(6) Claim 7 recites “-” at lines 4, 7, 8, 10, 11, 12, 14 and 16 should be canceled.
 	(7) Claim 9 recites “-” at lines 3 and 10 should be canceled.
 	(8) Claim 5 recites “a CPU” at line 7 should be changed to “CPU (Central Processing Unit)”. 
 	Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Remark
 	(1) Examiner suggest to label claims 8 and 10 as (Canceled) because the method claims 8 and 10 does not have parallel scope with claim 1. In addition, the method claim would require additional search area. Thus, examiner suggest to cancel claims 8 and 10.

Indication of Allowable Subject Matter
	Claim 1 contain allowable subject matter because none of the prior art of record alone or in combination thereof shows or fairly suggests the claimed said internal cavity is filled with a liquid filler having suitable electric insulation properties, providing the inductor with a capacity to withstand pressure of the borehole liquid developed in the borehole column, and providing for enhanced heat exchange of the induction heater with environment; and wherein: any surplus of the liquid filler, formed in the internal cavity during operation of the induction heater, due to volumetric temperature expansion, flows into the compensator via the hollow channel.

Reason for allowance
 	The closest prior art was Sokryukin et al. (US 9,839,075). The prior art show that an induction heater for melting paraffin deposits formed in borehole columns filled with borehole liquid. Sokryukin et al. teaches an induction heater (fig.1) having an inductor (3) and induction coil 8 and heating element (10) and a tip (13), and the induction heater further includes a control module (20) for controlling the operation of the induction 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JIMMY CHOU/Primary Examiner, Art Unit 3761